 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   RICKEY ALFORD,                                     Case No.: 18-cv-02543
     CDCR #AY-2755,
12
                                       Plaintiff,       ORDER
13                                                      (1) DENYING MOTION TO
                         vs.                            PROCEED IN FORMA PAUPERIS
14
                                                        AS BARRED BY 28 U.S.C. § 1915(g)
15   CLARENCE THOMAS, United States                     AND
     Supreme Court Justice; KAMALA                      (2) DISMISSING CIVIL ACTION
16
     HARRIS, U.S. Senator; UNITED                       FOR FAILURE TO PAY FILING
17   STATES SUPREME COURT,                              FEE REQUIRED BY
                                                        28 U.S.C. § 1914(a) AND AS
18                                  Defendants.         FRIVOLOUS PURSUANT
19                                                      TO 28 U.S.C. § 1915A(b)(1)
20
                                                        [ECF No. 2]
21
22         Plaintiff Rickey Alford, currently incarcerated at California Men’s Colony in San
23   Luis Obispo, California, and proceeding pro se, filed a civil rights Complaint pursuant to
24   42 U.S.C. § 1983 together with a Motion to Proceed In Forma Pauperis (“IFP”) pursuant
25   to 28 U.S.C. § 1915(a). (See ECF Nos. 1, 2.)
26         Plaintiff seeks to sue United States Supreme Court Justice Clarence Thomas, the
27   Supreme Court itself, and U.S. Senator Kamala Harris based on rambling and disjointed
28   claims of treason, disability, malpractice, and conspiracy. (See “Compl.,” ECF No. 1, at
                                                    1
                                                                                     18-cv-02543
 1   1–4, 8–25.)
 2   I.     Motion to Proceed IFP
 3         A.      Standard of Review
 4         “All persons, not just prisoners, may seek IFP status.” Moore v. Maricopa Cty.
 5   Sheriff’s Office, 657 F.3d 890, 892 (9th Cir. 2011). Prisoners like Plaintiff, however, “face
 6   an additional hurdle.” Id. In addition to requiring prisoners to “pay the full amount of a
 7   filing fee,” in “monthly installments” or “increments” as provided by 28 U.S.C.
 8   § 1915(a)(3)(b), Bruce v. Samuels, 136 S. Ct. 627, 629 (2016;, the Prison Litigation
 9   Reform Act (“PLRA”) amended section 1915 to preclude the privilege to proceed IFP:
10                 . . . if [a] prisoner has, on 3 or more prior occasions, while
                   incarcerated or detained in any facility, brought an action or
11
                   appeal in a court of the United States that was dismissed on the
12                 grounds that it is frivolous, malicious, or fails to state a claim
                   upon which relief can be granted, unless the prisoner is under
13
                   imminent danger of serious physical injury.
14
15   28 U.S.C. § 1915(g).      “This subdivision is commonly known as the ‘three strikes’
16   provision.” Andrews v. King, 398 F.3d 1113, 1116 n.1 (9th Cir. 2005).
17         “Pursuant to § 1915(g), a prisoner with three strikes or more cannot proceed IFP.”
18   Id.; see also Andrews v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007) (hereafter
19   “Cervantes”) (under the PLRA, “[p]risoners who have repeatedly brought unsuccessful
20   suits may entirely be barred from IFP status under the three strikes rule”). The objective
21   of the PLRA is to further “the congressional goal of reducing frivolous prisoner litigation
22   in federal court.” Tierney v. Kupers, 128 F.3d 1310, 1312 (9th Cir. 1997). “[S]ection
23   1915(g)’s cap on prior dismissed claims applies to claims dismissed both before and after
24   the statute’s effective date.” Id. at 1311.
25         “Strikes are prior cases or appeals, brought while the plaintiff was a prisoner, which
26   were dismissed on the ground that they were frivolous, malicious, or failed to state a claim,”
27   Andrews, 398 F.3d at 1116 n.1 (internal quotations omitted), “even if the district court
28   styles such dismissal as a denial of the prisoner’s application to file the action without
                                                   2
                                                                                         18-cv-02543
 1   prepayment of the full filing fee.” O’Neal v. Price, 531 F.3d 1146, 1153 (9th Cir. 2008);
 2   see also El-Shaddai v. Zamora, 833 F.3d 1036, 1042 (9th Cir. 2016) (noting that when
 3   court “review[s] a dismissal to determine whether it counts as a strike, the style of the
 4   dismissal or the procedural posture is immaterial. Instead, the central question is whether
 5   the dismissal ‘rang the PLRA bells of frivolous, malicious, or failure to state a claim.’”)
 6   (quoting Blakely v. Wards, 738 F.3d 607, 615 (4th Cir. 2013)). Once a prisoner has
 7   accumulated three strikes, he is prohibited by section 1915(g) from pursuing any other IFP
 8   civil action or appeal in federal court unless he alleges he is facing “imminent danger of
 9   serious physical injury.” See 28 U.S.C. § 1915(g); Cervantes, 493 F.3d at 1051–52 (noting
10   § 1915(g)’s exception for IFP complaints which “make[] a plausible allegation that the
11   prisoner faced ‘imminent danger of serious physical injury’ at the time of filing”).
12         B.     Discussion
13         As an initial matter, the Court has carefully reviewed Plaintiff’s Complaint, and finds
14   it does not contain any “plausible allegations” to suggest he “faced ‘imminent danger of
15   serious physical injury’ at the time of filing.” Cervantes, 493 F.3d at 1055 (quoting 28
16   U.S.C. § 1915(g)). Instead, as discussed below, Plaintiff’s suit is plainly frivolous. See
17   e.g., Holz v. McFadden, No. ED CV 07-1410-DSF (PJW), 2010 WL 3069745 at *3 (C.D.
18   Cal. May 21, 2010) (finding “imminent danger” exception to § 1915(g) inapplicable where
19   prisoner implausibly claimed the FBI and BOP were “going to kill him”); Sierra v.
20   Woodford, No. 1:07 cv 149 LJO GSA (PC), 2010 WL 1657493 at *3 (E.D. Cal. Apr. 23,
21   2010) (finding “long, narrative, rambling statements regarding a cycle of violence, and
22   vague references to motives to harm” insufficient to show Plaintiff faced an “ongoing
23   danger” as required by Cervantes). And while Defendants typically carry the burden to
24   show that a prisoner is not entitled to proceed IFP, “in some instances, the district court
25   docket may be sufficient to show that a prior dismissal satisfies at least one of the criteria
26   under § 1915(g) and therefore counts as a strike.” Andrews, 398 F.3d at 1119–20. That is
27   the case here.
28         Based on a review of its own dockets and other court proceedings available on
                                                   3
                                                                                         18-cv-02543
 1   PACER, the Court finds that Plaintiff Rickey Alford, currently identified as CDCR #AY-
 2   2755, has had at least three prior prisoner civil actions or appeals dismissed on the grounds
 3   that they were frivolous, malicious, or failed to state a claim upon which relief may be
 4   granted.1
 5         They are:
 6         1)    Alford v. Baca, No. 2:11-cv-07722-UA-AJW (C.D. Cal. West. Div.,
           Sept. 30, 2011) (Order Denying IFP and dismissing case as “frivolous,
 7
           malicious, or [for] fail[ing] to state a claim upon which relief may be granted”)
 8         (ECF No. 2 at 1) (strike one);
 9
           2)     Alford v. John Doe 1, et al., No. 2:18-cv-00639-AB-AS (C.D. Cal.,
10         West. Div., Jan. 31 2018) (Order Denying IFP and Dismissing Case
           “immediately” as “unintelligible” and as “frivolous, malicious, or [for]
11
           fail[ing] to state a claim upon which relief may be granted”) (ECF No. 4 at 1)
12         (strike two);
13
           3)     Alford v. Jane Doe, et al., No. 2:18-cv-00655-AB-AS (C.D. Cal., West.
14         Div., Jan. 31 2018) (Order Denying IFP and Dismissing Case “immediately”
           as “unintelligible” and as “frivolous, malicious, or [for] fail[ing] to state a
15
           claim upon which relief may be granted”) (ECF No. 4 at 1) (strike three);
16
           4)     Alford v. Donald Trump, et al, No. 2:18-cv-02392-RGK-AFM (C.D.
17
           Cal., West. Div., March 30, 2018) (Order Denying IFP and Dismissing Case
18         “immediately” as “unintelligible and incomprehensible” and as “frivolous,
           malicious, or [for] fail[ing] to state a claim upon which relief may be granted”)
19
           (ECF No. 5 at 1) (strike four)2;
20
21
     1
       A court may take judicial notice of its own records, see Molus v. Swan, No. 3:05-cv-
22
     00452–MMA-WMc, 2009 WL 160937, *2 (S.D. Cal. Jan. 22, 2009) (citing United States
23   v. Author Servs, 804 F.2d 1520, 1523 (9th Cir. 1986)); Gerritsen v. Warner Bros. Entm’t
     Inc., 112 F. Supp. 3d 1011, 1034 (C.D. Cal. 2015), and “‘may take notice of proceedings
24
     in other courts, both within and without the federal judicial system, if those proceedings
25   have a direct relation to matters at issue.’” Bias v. Moynihan, 508 F.3d 1212, 1225 (9th
     Cir. 2007) (quoting Bennett v. Medtronic, Inc., 285 F.3d 801, 803 n.2 (9th Cir. 2002)).
26
27   2
       United States Magistrate Judge Alexander F. McKinnon also noted that Plaintiff “is a
     ‘three strikes’ filer under 28 U.S.C. § 1915(g),” and referred to Alford v. Ham, et al, No.
28   CV06-04195 JF (PR) (N.D. Cal. May 1, 2007). The Court has reviewed that case, and the
                                                   4
                                                                                         18-cv-02543
 1
            5)    Alford v. California Supreme Court, et al, No. 2:18-cv-03937-AB-AS
 2
            (C.D. Cal., West. Div., May 29, 2018) (Order Denying IFP and Dismissing
 3          Case “immediately” as “frivolous, malicious, or [for] fail[ing] to state a claim
            upon which relief may be granted”) (ECF No. 5 at 1–2) (strike five); and
 4
 5          6)     Alford v. P. Denny, et al., No. 2:18-cv-04222-AB-AS (C.D. Cal., West.
            Div., July 18, 2018) (Order Denying IFP and Dismissing Case “immediately”
 6
            as “frivolous, malicious, or [for] fail[ing] to state a claim upon which relief
 7          may be granted”) (ECF No. 5 at 1–2) (strike six).
 8
 9          Accordingly, because Plaintiff has, while incarcerated, accumulated more than three
10   “strikes” pursuant to § 1915(g), and he fails to make a “plausible allegation” that he faced
11   imminent danger of serious physical injury at the time he filed his Complaint, he is not
12   entitled to the privilege of proceeding IFP in this civil action. See Cervantes, 493 F.3d at
13   1055; Rodriguez v. Cook, 169 F.3d 1176, 1180 (9th Cir. 1999) (finding that 28 U.S.C.
14   § 1915(g) “does not prevent all prisoners from accessing the courts; it only precludes
15   prisoners with a history of abusing the legal system from continuing to abuse it while
16   enjoying IFP status”); see also Franklin v. Murphy, 745 F.2d 1221, 1231 (9th Cir. 1984)
17   (“[C]ourt permission to proceed IFP is itself a matter of privilege and not right.”).
18   II.    Screening of Complaint pursuant to 28 U.S.C. § 1915A
19          A.     Standard of Review
20          In addition, while the Court would ordinarily grant Plaintiff leave to pay the civil
21   filing fees required by 28 U.S.C. § 1914(a) in order to proceed, it instead finds it appropriate
22   to screen his Complaint pursuant to 28 U.S.C. § 1915A because at the time of filing
23   Plaintiff was, and remains, “incarcerated or detained in any facility [because he] is accused
24   of, convicted of, sentenced for, or adjudicated delinquent for, violations of criminal law or
25
26
27   “strikes” relied on by the Northern District of California in denying Plaintiff leave to
     proceed IFP, but need not determine whether those now decades-old cases also count as
28   additional strikes against Plaintiff. His most recent civil filing history by itself is sufficient.
                                                     5
                                                                                             18-cv-02543
 1   the terms or conditions of parole, probation, pretrial release, or diversionary program.”
 2   Olivas v. Nevada ex rel. Dept. of Corr., 856 F.3d 1281, 1284 (9th Cir. 2017) (citing 28
 3   U.S.C. § 1915(h), 1915A(c); 42 U.S.C. § 1997e(h)).
 4         Section 1915A “mandates early review . . . for all complaints ‘in which a prisoner
 5   seeks redress from a governmental entity or officer or employee of a governmental entity.’”
 6   Chavez v. Robinson, 817 F.3d 1162, 1168 (9th Cir. 2016). The mandatory screening
 7   provisions of § 1915A apply to all prisoners, no matter their fee status, who bring suit
 8   against a governmental entity, officer, or employee. See, e.g. Resnick v. Hayes, 213 F.3d
 9   443, 446–47 (9th Cir. 2000). “On review, the court shall . . . dismiss the complaint, or any
10   portion of the complaint,” if it “(1) is frivolous, malicious, or fails to state a claim upon
11   which relief may be granted; or (2) seeks monetary relief from a defendant who is immune
12   from such relief.” Olivas, 856 F.3d at 1283 (quoting 28 U.S.C. § 1915A(b)). “The purpose
13   of § 1915A is to ‘ensure that the targets of frivolous or malicious suits need not bear the
14   expense of responding.’” Nordstrom v. Ryan, 762 F.3d 903, 907 n.1 (9th Cir. 2014)
15   (quoting Wheeler v. Wexford Health Sources, Inc., 689 F.3d 680, 681 (7th Cir. 2012)).
16         A pleading is “factual[ly] frivolous[]” if “the facts alleged rise to the level of the
17   irrational or the wholly incredible, whether or not there are judicially noticeable facts
18   available to contradict them.” Denton v. Hernandez, 504 U.S. 25, 25–26 (1992). Section
19   1915 gives courts “the unusual power to pierce the veil” of a Complaint like Plaintiff’s and
20   to “dismiss those claims whose factual contentions are clearly baseless.” Neitzke v.
21   Williams, 490 U.S. 319, 327 (1989)). Clearly baseless factual allegations include those
22   “that are ‘fanciful,’ ‘fantastic,’ and ‘delusional.’” Denton, 504 U.S. at 32–33 (quoting
23   Neitzke, 490 U.S. at 325, 327–28); see also In re Thomas, 508 F.3d 1225, 1227 (9th Cir.
24   2007) (holding a court may dismiss an IFP case “as frivolous before service of process
25   when the complaint recites ‘bare legal conclusions with no suggestion of supporting facts,
26   or postulat[es] events and circumstances of a wholly fanciful kind’” (citations omitted)).
27         B.     Discussion
28         In this case, Plaintiff names the Supreme Court, Associate Justice Clarence Thomas,
                                                   6
                                                                                        18-cv-02543
 1   and California Senator Kamala Harris as Defendants, and he presumably seeks to impeach
 2   or remove them based on claims of treason, disability, malpractice, and a conspiracy of
 3   “racial hatred.” (See Compl. 2.) His pleading is replete with sweeping allegations of
 4   “insurrection or rebellion,” repeatedly refers to “double jeopardy” and “three strikes
 5   enhancements,” and makes patently illogical connections between Bill Cosby, Barack
 6   Obama, the Ku Klux Klan, and “transsexuals, transgenders, [and] female impersonators
 7   claiming to be women,” who have engaged in a “scheme [to] trick [and] deceive the
 8   public,” and to violate the 13th Amendment’s prohibition against slavery. (Id. at 10, 13–
 9   17, 19–20, 23.)
10          Plaintiff’s disjointed, and incoherent allegations appear grounded in delusion, are
11   facially irrational, wholly incredible, and “postulat[e] events and circumstances of a wholly
12   fanciful kind.” In re Thomas, 508 F.3d at 1227. Therefore, his Complaint also demands
13   sua sponte dismissal as frivolous pursuant to 28 U.S.C. § 1915A(b)(1). See Denton, 504
14   U.S. at 25–26; see also Suess v. Obama, 2017 WL 1371289, at *2 (C.D. Cal. Mar. 10,
15   2017) (dismissing as frivolous complaint alleging conspiracy among President, CIA, and
16   FBI to torment plaintiff over six year period); Frost v. Vasan, No. 16-CV-05883 NC, 2017
17   WL 2081094, at *1 (N.D. Cal. May 15, 2017) (dismissing as frivolous claims against a
18   United States Senator, a university, two corporate entities, and additional unspecified
19   defendants for having allegedly conspired with a secret elite group of businessmen and the
20   CIA to torment him); Sierra v. Moon, No. 1:11-cv-1214-JLO-MJS (PC), 2012 WL 423483,
21   at *2 (E.D. Cal. Feb. 8, 2012) (dismissing as frivolous an alleged conspiracy by defendants
22   with ex-military and CIA to defraud plaintiffs’ interests and murder him).
23          Because Plaintiff’s claims are frivolous, “there is by definition no merit to the
24   underlying action and so no reason to grant leave to amend.” Lopez v. Smith, 203 F.3d
25   1122, 1127 n.8 (9th Cir. 2000) (en banc).
26   III.   Conclusion and Order
27           For the reasons set forth above, the Court:
28          1)    DENIES Plaintiff’s Motion to Proceed IFP (ECF No. 2) as barred by 28
                                                   7
                                                                                        18-cv-02543
 1   U.S.C. § 1915(g);
 2         2)    DISMISSES this civil action based on Plaintiff’s failure to pay the full
 3   statutory and administrative $400 civil filing fee required by 28 U.S.C. § 1914(a), and as
 4   frivolous pursuant to 28 U.S.C. § 1915A(b)(1);
 5         3)    CERTIFIES that an IFP appeal from this Order would not be taken in good
 6   faith pursuant to 28 U.S.C. § 1915(a)(3); and
 7         4)    DIRECTS the Clerk of Court to close the file.
 8         IT IS SO ORDERED.
 9   DATED: January 30, 2018
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 8
                                                                                     18-cv-02543
